Citation Nr: 0603485	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a neurological disorder 
(claimed as multiple sclerosis), to include as a result of 
exposure to non-ionizing radiation.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.  He also had several years of Reserve duty.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Atlanta, 
Georgia, Department of Veterans' Affairs (VA) Regional Office 
(RO).  In March 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  In July 2005, the Board issued a decision which 
found that the veteran had presented sufficient new and 
material evidence to reopen his claim, and remanded the case 
for further evidentiary development.  The case is again 
before the Board for appellate consideration.


FINDING OF FACT

The veteran does not suffer from a neurological disorder, to 
include multiple sclerosis, which can be related to his 
period of service, or which developed to a compensable degree 
within one year (or seven years in the case of multiple 
sclerosis) after his separation from service.


CONCLUSION OF LAW

A neurological disorder, to include multiple sclerosis, was 
not incurred in or aggravated by service, nor may such 
disability be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.207, 3.309, 3.311 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran filed his claim in March 2003, seeking service 
connection for a neurological disorder.  In June 2003, he was 
sent a VCAA notification letter, and his claim was denied in 
June 2003.  He was then sent a statement of the case (SOC) in 
February 2004 which included the provisions of 38 C.F.R. 
§ 3.159, the regulation that implemented the VCAA.  Clearly, 
the veteran had notice of the notification and assistance 
duties of the VCAA prior to the initial rating action that 
denied his claim. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Furthermore, the provisions of 38 C.F.R. § 3.159 have been 
complied with.  He was told what evidence was needed to 
substantiate his claim.  He was told what information and 
evidence he was to submit, and what evidence and information 
VA would obtain in his behalf.  Finally, he was informed that 
he could submit any evidence relevant to his claim.  The RO 
had obtained the evidence referred to by the veteran, and 
additional development as to his claimed non-ionizing 
radiation exposure was undertaken.  The veteran offered his 
arguments at his Travel Board hearing in March 2005, and he 
was subsequently afforded a VA examination.

In view of the foregoing, the Board finds that the veteran 
was properly informed of his and VA's duties and 
responsibilities, and that all relevant evidence was 
obtained.  Thus, the Board may proceed to the merits of the 
veteran's claim.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or in peacetime service after January 1, 1947, 
and paralysis agitans or multiple sclerosis becomes manifest 
to a degree of 10 percent within the applicable time limits 
under 38 C.F.R. § 3.307 after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Any such presumptive disease must have become manifest to a 
degree of 10 percent or more within one year, and within 
seven years for multiple sclerosis.  38 C.F.R. § 3.307(a)(3).

In addition, a veteran may be entitled to service connection 
for a particular disease on a presumptive basis if the 
veteran has a disease listed under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d), and is a "radiation-exposed veteran."  
If these prerequisites are met, it will be presumed that the 
disease was incurred in service, and service connection will 
be established.  The following are radiogenic diseases under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d):  leukemia 
(other than chronic lymphocytic leukemia); cancer of the 
thyroid, breast, esophagus, stomach, small intestine 
pancreas, the bile ducts, the gall bladder, liver (except of 
cirrhosis or hepatitis B is indicated), the salivary gland, 
the urinary tract (includes kidneys, renal pelves, ureters, 
urinary bladder, and urethra), bone, brain, colon, lung, and 
ovary; bronchiolo-alveolar carcinoma; multiple myeloma; and 
lymphoma (except Hodgkin's disease).  

If the veteran does not have one of the diseases listed above 
(and the veteran in the present case does not), the claim is 
to be considered pursuant to 38 C.F.R. § 3.311 (2005).  The 
first step is to determine whether a veteran has a radiogenic 
disease.  The diseases currently listed at 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv) are as follows:  all forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; all 
cancers; multiple myeloma' posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; parathyroid adenoma; 
and lymphomas other than Hodgkin's disease.  In addition, the 
veteran may cite or submit competent scientific or medical 
evidence that the claimed condition is a radiogenic disease.  
38 C.F.R. § 3.311(b)(4).  If a radiogenic disease is present, 
it must then be determined whether the veteran has been 
exposed to ionizing radiation.  If there is a radiogenic 
disease present and it is contended that the disease was the 
result of such exposure, an assessment will be made as to the 
size and nature of the radiation dose or doses.  Records 
concerning exposure will be obtained and the record will be 
forwarded to the Under Secretary for Health for the 
preparation of a dose estimate to the extent feasible.  See 
38 C.F.R. § 3.311(a)(2)(iii).  The Under Secretary will make 
the determination whether the nature and extent of any 
established exposure was sufficient to cause the claimed 
radiogenic disease.  

In the instant case, there is no evidence that the veteran 
suffers from a radiogenic disease listed at 38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation that 
are often mistakenly alleged to come under the ionizing 
radiation statute and regulations.  These claims may involve 
ultraviolet or visible light, infrared heat, microwaves and 
radio waves in devices such a cellular phones and telephone 
based stations, lasers, mercury vapor lamps, microwave ovens 
and towers, magnetic resonance imaging (MRI) and nuclear 
magnetic resonance (NMR), radar, radio, and television 
broadcast antennas, satellite earth station antennas, 
transmitters, and receivers, and electrical power lines and 
transformers.  The Court of Appeals for Veterans Claims has 
taken judicial notice of the fact that naval radar equipment 
emits microwave-type non-ionizing radiation which is not 
subject to review under the ionizing radiation statute and 
regulations.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The veteran has contended that he was exposed on a daily 
basis to radioactive equipment, as an Electronics and 
Communications Officer.  He asserts that the radioactive 
parts of equipment would break open, thus exposing him.  He 
also stated that he was exposed to radiation from the 
transmission equipment.

The relevant evidence of record included the veteran's 
service medical records.  Multiple examination reports 
developed between 1955 and 1968 were completely negative for 
any complaints of a neurological disorder.  His DD Form 214 
indicates that he was a communications officer.  

The veteran was hospitalized by VA between November 12 and 
15, 1985.  He was admitted for complaints of intermittent 
diplopia, which was attributed to left fourth nerve palsy.  
He was also noted to have multiple somatic complaints of 
unknown etiology, assessed as probably psychosomatic.  

In June 2001, the veteran was treated for an unspecified 
neurological disorder with possible diagnoses of multiple 
sclerosis and myasthenia gravis considered.  These records 
also note a diagnosis of Ménière's disease, with complaints 
of vertigo.  He also complained of cognitive dysfunctions, 
reporting memory loss.

In June 2002, the veteran underwent neuropsychological 
testing.  He presented with complaints of visual, muscular, 
and multiple neurological problems, as well as memory loss, 
which he asserted began in the late 1950's or early 1960's.  
He believed that his problems were caused by high power 
radiation, which included high frequency radio, microwaves, 
radar, and telemetry.  Some cognitive dysfunction was found 
on testing.  The examiner stated the following:

Cognitive problems are likely related to radiation 
exposure.  Deficits are likely the result of long-
term effects of radiation exposure in combination 
with normal aging.  The patient probably has less 
cognitive reserves with natural aging, due to his 
radiation exposure.  This could explain why he is 
just noticing cognitive problems.  Another 
possibility is that radiation exposure made him 
vulnerable to neurological disease of unknown 
origin at this time.  His pattern of deficits does 
not resemble those typically seen in any of the 
most prevalent neurological disease or degenerative 
dementias.  The patient should be monitored over 
time and should have a repeat MRI of the brain in 6 
months to a year.

Multiple VA treatment records developed between 2002 and 2005 
showed his continuing complaints of vertigo, diplopia, and an 
unspecified cognitive disorder. A February 2004 MRI of the 
brain found no lesions consistent with multiple sclerosis.  
Also in 2004, he was diagnosed with Ménière's disease with 
accompanying hearing loss.  

As noted above, the veteran testified at a hearing before the 
undersigned in March 2005.  He reiterated his contentions 
concerning his exposure to radiation in service, as well as 
his belief that it is responsible for his current 
neurological complaints.  He stated that all the alleged 
exposure occurred during his period of active duty.  

In August 2005, the National Personnel Records Center (NPRC) 
responded that there was no DA Form 1141, Record of 
Occupational Exposure to Ionizing Radiation, at their 
location.  This record was also not part of the service 
medical records, as suggested by the NPRC in this response.

In October 2005, the veteran was examined by VA.  The 
examination noted that the entire claims folder had been 
reviewed by the examiner.  The examiner noted the 1985 
hospitalization for multiple complaints, including diplopia.  
There was evidence of old fourth nerve palsy of unknown 
etiology, nor was there any other evidence of an organic 
disorder during that admission.  Neuropsychological and 
neurological testing in 2002 and 2004 had shown evidence of 
mild cognitive impairment, which was not progressive.  The 
patient gave a history of extensive exposure to equipment 
that produced electromagnetic radiation "(NOT ionizing 
radiation!)."  In 2002, he had been diagnosed with Ménière's 
disease.  The veteran complained that he had memory problems, 
which had begun 20 years before, with decreased memory for 
names, places, and details, as well as trouble with decision-
making.  He claimed trouble with left hand motions, and noted 
that he had had a shuffling gait for about a year.  He also 
mentioned a postural instability.  

The objective clinical evaluation found that the veteran was 
alert and lucid, with normal speech content.  His speech was 
slightly halting, but there were no impediments and no 
language errors.  His gait was slow but stable.  He had a 
resting tremor of the right foot; increased tone in both 
wrists, greatly increased on the left when the right arm was 
moved; and no swing of the left arm when he walked.  The 
examiner's assessment was as follows: no evidence of 
neurologic disorder related in any way to a service related 
event (including electromagnetic radiation exposure); 
memory/cognitive impairments documen0ted in 2002 and 2004 
neuropsychological exams, present and apparently non 
progressive (these findings cannot be related to any service 
exposure or documented experiences); Parkinson's disease not 
heretofore documented and present for at least a year (again 
this disorder cannot be traced to his active duty 
experience).


After a careful review of the evidence of record, the Board 
finds that service connection for a neurological disorder, to 
include as due to radiation exposure, has not been 
established, for the following reasons.

We note initially that there is no indication in the record 
that the veteran was ever exposed to ionizing radiation while 
in service.  There is no DA 1141 available for the veteran 
that would have documented any occupational exposure.  There 
is no indication or allegation that he was exposed to a 
"radiation-risk activity," such as onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; participation in the occupation of Hiroshima or 
Nagasaki between August 6, 1945, and July 1, 1946; that he 
was a prisoner of war in Japan with the opportunity to 
exposure comparable to occupation forces; service for at 
least 250 days before 1992 at the gaseous diffusion plant in 
Paducah, Kentucky, or Portsmouth, Ohio, or at K25 at Oak 
Ridge, Tennessee; or service before January 1, 1974, on 
Amchitka Island, if exposed to ionizing radiation during duty 
related to Long Shot (1965), Milrow (1969), or Cannikin 
(1971) underground nuclear tests.  Finally, he has not been 
diagnosed with one of the radiogenic diseases listed at 
38 C.F.R. § 3.309(d).  Therefore, presumptive service 
connection under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) is not warranted in this case.

Nor are the provisions of 38 C.F.R. § 3.311 for application 
in this case.  There is no indication that the veteran has 
been diagnosed with one of the radiogenic diseases listed at 
38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  In fact, there is no 
indication that the veteran was even exposed to any ionizing 
radiation during his period of active duty.  

The gist of this appeal is that the veteran claims that 
exposure to non-ionizing radiation has resulted in the 
development of a neurological disorder, to include multiple 
sclerosis.  The objective records do not show any complaints 
of or treatment for neurological symptoms during service.  
There is no mention of any neurological complaints until, at 
the earliest, 1985, some 20 years following his discharge.  
There is no indication that any organic disease of the 
nervous system, or paralysis agitans, was present to a 
compensable degree within one year of his separation from 
service.  While the veteran has claimed that he has multiple 
sclerosis, the record indicates that this disorder has never 
been diagnosed.

The Board notes that there was an opinion offered in 2002 
that the veteran had cognitive impairments related to 
exposure to radiation in service.  However, no rationale was 
provided for that opinion, and there is no clear indication 
that the claims folder was reviewed.  As a consequence, the 
veteran was provided a VA examination, which included a 
review of the entire claims folder.  Based upon that review, 
the examiner opined that the veteran did not have a 
neurological disorder that was in any way related to his 
period of service, to include electromagnetic radiation 
exposure.  The examiner also found that his complaints of 
cognitive impairments were not related to his service or to 
his claimed non-ionizing radiation exposure.  Finally, the 
veteran was noted to have Parkinson's disease, then present 
for approximately one year, which the examiner also opined 
was not related to any incident of service.  Based upon this 
evidence, it cannot be found that the veteran is entitled to 
service connection for a neurological disorder.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a neurological 
disorder, to include multiple sclerosis, due to exposure to 
non-ionizing radiation.


ORDER

Entitlement to service connection for a neurological disorder 
(claimed as multiple sclerosis), to include as a result of 
exposure to non-ionizing radiation, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


